DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
This Office action is in response to the amendment filed 07/01/2021. Claims 1-13, 16-18 are pending with claims 6-7, 12-13 and 17-18 previously withdrawn and claims 14-15 cancelled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means to enhance water capture” has been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification reveals “The superhydrophobic condensing surface enhances the ability of the apparatus 30 to capture water from ambient air”.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claim limitation “fluid heating device” in claim 1 recites the nonce term “device” modified with the functional language “fluid heating” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, lines 13-15) reveals “One example of the fluid heating device 12 would be a compressor which raises both the temperature and pressure of the refrigerant fluid”.
Claim limitation “fluid cooling device” in claim 1 recites the nonce term “device” modified with the functional language “fluid cooling” without further reciting sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification (page 6, lines 18-20) reveals “The refrigerant fluid is thereafter directed via a line 15 to a fluid cooling device 16, such as a vapor compression refrigerator, including a throttle”.
Claim limitation “air cooled heat rejection device” in claim 1 recites the nonce term “device” modified with the functional language “air cooled heat rejection” without further reciting sufficient structure for performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401).
Regarding claim 1, Anderson discloses an atmospheric water generator apparatus (420, Fig. 19), which comprises: a fluid heating device (compressor 446 for heating refrigerant fluid); a fluid cooling device (expansion means 456 to lower pressure and cool refrigerant fluid); means to enhance water capture from ambient air on a water condensing surface (surface of evaporator with hydrophilic coating allows water to collect in droplets and drip into collection tray 452, column 24, line 63 to column 25, line 4, which enhances water capture from ambient air on a water condensing surface), said water condensing surface (surfaces of evaporator 430, Figs. 1-2) thermally connected to said fluid cooling device (thermally connected via refrigerant pipes), said water condensing surface comprising a hydrophilic condensing surface (column 24, line 63 to column 25 line 4); an air-cooled heat rejection device (condenser 444) in fluid communication with said fluid heating device (446); and an air fan (432) configured to induce airflow across said water condensing surface (Fig. 19).
Anderson does not explicitly teach said hydrophilic condensing surface is a superhydrophilic coating on the water condensing surface.
Otanicar teaches the concept of an ambient water condensing surface that includes a superhydrophilic coating and a superhydrophobic coating on the water condensing surface that enhances the ability of the water condensing apparatus to capture water as well as enhances drainage of the condensed water from the condensing surface (paragraphs 40-41). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said hydrophilic condensing surface be a superhydrophilic coating on the water condensing surface and a superhydrophobic coating on the water condensing surface taught by Otanicar in order to facilitate gravitational discharge and collection of the condensed water from the water condensing surface.
Regarding claim 2, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said water condensing surface includes at least one plate (430 can be a plate heat exchanger to minimize size; column 24, lines 20-21).
Regarding claim 3, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 but does not explicitly teach wherein said water condensing surface includes a plurality of protruding fin-like surfaces.
Otanicar further teaches wherein said water condensing surface includes a plurality of protruding fin-like surfaces (26, Fig. 3) that would allow for increased surface area of the water condensing surface that enhances heat mass transfer (paragraph 43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the atmospheric water generator apparatus of Anderson to have said 
Regarding claim 5, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 wherein said fluid cooling device (expansion means 456 to lower pressure and cool refrigerant fluid) is a vapor compression refrigerator (device 456 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator 442, Fig. 19).
Regarding claim 8, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes fins (column 17, lines 24-25), or at least one plate.
Regarding claim 9, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1 and further teaches wherein said air-cooled heat rejection device includes a plurality of fins (column 17, lines 24-25). 
Regarding claim 10, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1, and further teaches wherein said air fan (432) is configured to induce airflow across said heat rejection device (444).
Regarding claim 11, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 5 wherein cold refrigerant fluid is moved from said vapor compression refrigerator (device 456 to lower pressure and temperature of the refrigerant cooling fluid is part of a vapor compression refrigerator) past said water condensing surface (surfaces of evaporator 430), through said fluid heating device (446), through said heat rejection device (444), and back to said vapor compression 
 Regarding claim 16, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 1, and Otanicar discloses wherein said superhydrophobic coating on the condensing surface comprises nanostructured surfaces (paragraph 40). It is noted that claim 16 contains a product by process limitation (i.e. created through deposition of nanoscale structures) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Pat. 7,272,947) in view of Otanicar et al. (US PG Pub. 2016/0131401), further in view of Hamada et al. (US Pat. 9,234,706).
Regarding claim 4, Anderson as modified discloses the atmospheric water generator apparatus as set forth in Claim 3 but does not explicitly teach said fin-like surfaces protrude from a tube.
Hamada teaches it is known for an atmospheric water generator apparatus to include a water condensing surface (surfaces of evaporator 5) that has fin-like surfaces (8) protrude from a tube (9) that would allow for increased surface area of the water 
Response to Arguments
Applicant’s arguments filed 10/06/2021, see Remarks page 6, with respect to the provisional non-statutory double patenting have been fully considered and are persuasive.  The provisional non-statutory double patenting rejections of 1-5, 8-11 and 14-16 have been withdrawn. 
Applicant’s arguments, see Remarks pages 6-8, with respect to the rejection(s) of claim(s) 1-5, 11 and 16 under 35 U.S.C. 102(a)(1) and claims 1-5, 8-11 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson and Otanicar as discussed in the rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763